               Case 2:20-cv-00541-JCC Document 13 Filed 06/10/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    SIRENA STYLES,                                        CASE NO. C20-0541-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    MACY’S WEST STORES INC.,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On April 8, 2020, Defendant removed the
18   case. (Dkt. No. 1.) On April 9, 2020, the Court notified Plaintiff’s counsel, Morgan Mentzer and
19   Anya Morgan of Lavender Rights Project, that they are not admitted to practice in the U.S.
20   District Court for the Western District of Washington. (See Dkt. No. 3 at 1.) The notice directed
21   Plaintiff’s counsel to file a petition for admission and to file a notice of appearance pursuant to
22   Western District of Washington Local Civil Rule 83.2 once admitted. (See id.) To date,
23   Plaintiff’s counsel has not filed a notice of appearance in this case.
24          Plaintiff’s counsel is hereby ORDERED to show cause as to why they have failed to file
25   a notice of appearance on behalf of Plaintiff in this case. Plaintiff’s counsel’s response must be
26   filed no later than 14 days from the date this order is issued. The Clerk is DIRECTED to send a


     MINUTE ORDER
     C20-0541-JCC
     PAGE - 1
              Case 2:20-cv-00541-JCC Document 13 Filed 06/10/20 Page 2 of 2




 1   copies of this order to Plaintiff’s counsel by email to morgan@lavenderrightsproject.org and

 2   anya@lavenderrightsproject.org and by mail to Lavender Rights Project, 2625 6th Ave S,

 3   Seattle, WA 98134.

 4          DATED this 10th day of June 2020.

 5                                                         William M. McCool
                                                           Clerk of Court
 6
                                                           s/Tomas Hernandez
 7
                                                           Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0541-JCC
     PAGE - 2
